Citation Nr: 1225767	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 40 percent for low back strain with degenerative disc disease and levo-convex scoliosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a travel Board hearing before the undersigned in June 2010; the hearing transcript has been associated with the claims file.

When this case was most recently before the Board in September 2010, it was remanded for further development.  It is now before the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue on appeal must be remanded yet again for further evidentiary development. 

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2011).  Following his June 2010 Board hearing, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information, for Dr. Deme (Dr. D), the Veteran's private physician.  The RO did not attempt to obtain these records, and the case was forwarded to the Board.  In an October 2010 letter, the AMC, pursuant to the Board's September 2010 Remand, requested that the Veteran obtain the records from Dr. D. or submit a VA Form 21-4142.  

The Veteran responded to the AMC letter in November 2011, explaining that he had already sent updated VA treatment records and records from Dr. D. to the RO in Waco, Texas.  A review of the file does not show that records from Dr. D. have been associated with the file.  As the Veteran previously submitted a VA Form 21-4142, and the RO failed to attempt to obtain these records at that time, the Board finds additional effort should be made to obtain these records, including obtaining a new VA Form 21-4142 from the Veteran, as the previous VA Form 21-4142 has expired.

In addition, clarification is needed from the November 2010 VA examiner.  The examination report noted a positive Lasegue's sign on the left.  In addition, sensory examination findings noted decreased vibration from the back of the left heel to the little toe.  Light touch was also decreased from the back of the heel to the little toe.  The examiner did not provide a diagnosis for any neurological abnormality.  The examiner should clarify whether there is any neurological disability related to the Veteran's back disability.  If not, the examiner should explain the abnormal neurological findings listed above.  

Furthermore, the examiner should comment on the Veteran's complaints of tingling and numbness in both his legs as noted in the December 2008 VA treatment record, his subsequent prescription for Gabapentin, and whether these complaints are related to his back disability.  For these reasons, the Board finds that clarification of the November 2010 VA examination report is needed before the case can be adjudicated.  See 38 C.F.R. § 4.2 (2011) (stating that where an examination "report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes"); 38 C.F.R. § 19.9(a) (2011) (noting that remand is required "[i]f further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his back disability or neurological symptoms that is not already in the record on appeal.  The Veteran should be provided a copy of VA Form 21-4142, Authorization and Consent to Release Information, and should be asked to complete this release so that VA can obtain treatment records on his behalf.  The AMC/RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  

In particular, the Veteran should be asked to complete a VA Form 21-4142 for Dr. Deme for treatment he received for the period from 2008 to present for his back disability so that VA can obtain treatment records on his behalf.  
   
If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2011).

2.  Send the claims folder back to the examiner who conducted the November 2010 VA examination to provide an addendum report.  If that examiner is unavailable, the claims file should be furnished to another appropriate medical professional.  If the examiner determines that evaluation of the Veteran is necessary, such should be arranged. 

The Board draws attention to the November 2010 examination report noting a positive Lasegue's sign on the left.  In addition, sensory examination findings noted decreased vibration from the back of the left heel to the little toe.  Light touch was also decreased from back of left heel to little toe.  

Based on a review of the claims file and the clinical findings of the November 2010 examination, the examiner is requested to answer the following questions or comment on the following evidence:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the neurological abnormalities noted in the November 2010 examination report warrant a separate neurological diagnosis?  If so, is it at least as likely as not that the neurological diagnosis is related to his back disability?

(b)  The examiner should comment on the Veteran's complaints of tingling and numbness in both his legs noted in the December 2008 VA treatment record, his subsequent prescription for Gabapentin, and whether it is at least as likely as not that these complaints are related to his back disability.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the review the Veteran's entire record, and readjudicate his service-connection claim.  If the claim is denied, in whole or in part, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



